Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/CN2019/114789.
The response filed on July 8, 2022 has been entered.
Claims 1-10 are pending.

Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on July 8, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III conform to the requirement for unity of invention according to 37 CFR 1.475(b), Rules 13.1 PCT and 13.2 PCT, and Examples 8-9 if the PCT International Search and Preliminary Examination Guidelines.  Applicant argues that the special technical feature common to all the claims of Groups I-III is a GDSL lipase having the amino acid sequence of SEQ ID NO:2 and the corresponding nucleotide sequence of SEQ ID NO:1 and since the set of claims of Groups I-III, which have the GDSL lipase of claim 1, has the special technical feature common to all the claims, the claims have unity of invention.  This is not found persuasive.  The technical feature linking Groups I-III appears to be that they all relate to a GDSL lipase, wherein its amino acid sequence is as shown in SEQ ID NO:2, as discussed in the Lack of Unity (Requirement for Restriction/Election mailed on June 2, 2022).  Claim 1 does not recite the limitation that the GDSL lipase has “the amino acid sequence”.  The limitation “its amino acid sequence is as shown SEQ ID NO:2” has been broadly interpreted to encompass any amino acids, as little as two contiguous amino acids, of SEQ ID NO:2. Guerrero-Garzon (RPK89249.1.  GenBank Database. November 26, 2018. – cited previously on form PTO-892) discloses a GDSL lipase comprising at least two contiguous amino acids of SEQ ID NO:2 of the instant application (pages 1-2).  Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2022.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.   

Specification
This application is a contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  To be in compliance, applicants are required to identify nucleotide sequences of at least 10 nucleotides and amino acid sequence of at least 4 amino acids in the specification by a proper sequence identifier, i.e. “SEQ ID NO:”, see MPEP 2422.01).  It is particularly noted that the sequences at pages 3-4 lack sequence identification numbers. 

Claim Objections
	Claim 1 is objected to due to the recitation of “GDSL”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a GDSL of SEQ ID NO:2, which is derived from Streptomyces diasticus CS1801/Streptomyces rutgerensis (see page 2 of the instant specification and Ichikawa - form PTO-892). This judicial exception is not integrated into a practical application because the claims encompass a GDSL lipase that is structurally identical to the naturally occurring Streptomyces diasticus CS1801/Streptomyces rutgerensi GDSL lipase.  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed polypeptide and naturally occurring polypeptide, the claimed polypeptide does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claim does not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 
	 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation “its amino acid sequence is as shown SEQ ID NO:2” has been broadly interpreted to encompass any amino acids, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claim encompasses any polypeptide having GDSL lipase activity and having as little as two contiguous amino acids of SEQ ID NO:2.  Thus, the claim is directed to a genus of polypeptide having GDSL lipase activity, but having unknown structure.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “GDSL” fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a GDSL lipase having the amino acid sequence of SEQ ID NO:2. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of the GDSL lipase having the amino acid sequence of SEQ ID NO:2 and the structure of the claimed genus.  Therefore, the specification fails to describe a representative species of the claimed genus.   
Further, with the aid of a computer, one of skill in the art could identify variants of SEQ ID NO:2.  However, there is no teaching regarding which amino acids can vary from SEQ ID NO:2 and result in a polypeptide having GDSL lipase activity. 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for GDSL lipase activity the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed variants of SEQ ID NO:2 having GDSL lipase activity.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about calcium-independent pectate lyase activity and/or improved thermostability to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:2 as representative of other polypeptides having GDSL lipase activity.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claim 1. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a GDSL lipase having the amino acid sequence of SEQ ID NO:2, does not reasonably provide enablement for polypeptides having unknown structure but having GDSL lipase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation “its amino acid sequence is as shown SEQ ID NO:2” has been broadly interpreted to encompass any amino acids, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claim encompasses any polypeptide having GDSL lipase activity and having as little as two contiguous amino acids of SEQ ID NO:2.  Thus, the claim is directed to any polypeptide having GDSL lipase activity, but having unknown structure.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides.  In the instant case, the specification is limited to a GDSL lipase having the amino acid sequence of SEQ ID NO:2.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any variants of SEQ ID NO:2 having unknown structure and having GDSL lipase activity, and (b) a correlation between structure and the function of having GDSL lipase activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have GDSL lipase activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having GDSL lipase activity or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:2 that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having GDSL lipase activity, (2) which segments of the polypeptide of SEQ ID NO:2 are essential for having GDSL lipase activity, and (3) the general tolerance of the polypeptide of SEQ ID NO:2 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a GDSL lipase having the amino acid sequence of SEQ ID NO:2.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2, or (2) structural elements required in a polypeptide having GDSL lipase activity.  No correlation between structure and function of having GDSL lipase activity has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO:2 that can be modified and which ones are to be conserved to create a polypeptide having GDSL lipase activity.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badalamenti (A0A126Y261_9ACTN.  UnitProtKB Database.  June 8, 2016 - form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation “its amino acid sequence is as shown SEQ ID NO:2” has been broadly interpreted to encompass any amino acids, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claim encompasses any polypeptide having GDSL lipase activity and having as little as two contiguous amino acids of SEQ ID NO:2.  
Badalamenti discloses a GDSL lipase having 92.7% sequence identity to SEQ ID NO:2 of the instant application and comprises at least two contiguous amino acid sequence of SEQ ID NO:2 of the instant application (page 1 and see the sequence alignment below).  Therefore, the reference of Badalamenti anticipates claim 1.

	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (A0A380MP40_STRGR.  UnitProtKB Database.  November 7, 2018 - form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation “its amino acid sequence is as shown SEQ ID NO:2” has been broadly interpreted to encompass any amino acids, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claim encompasses any polypeptide having GDSL lipase activity and having as little as two contiguous amino acids of SEQ ID NO:2.  
Doyle discloses a GDSL lipase having 99.5% sequence identity to SEQ ID NO:2 of the instant application and comprises at least two contiguous amino acid sequence of SEQ ID NO:2 of the instant application (page 1 and see the sequence alignment below).  Therefore, the reference of Doyle anticipates claim 1.

	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrero-Garzon (RPK89249.1. GenBank Database. November 26, 2018 – cited previously on form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation “its amino acid sequence is as shown SEQ ID NO:2” has been broadly interpreted to encompass any amino acids, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claim encompasses any polypeptide having GDSL lipase activity and having as little as two contiguous amino acids of SEQ ID NO:2.  
Guerrero-Garzon discloses a GDSL lipase having 99% sequence identity to SEQ ID NO:2 of the instant application and comprises at least two contiguous amino acid sequence of SEQ ID NO:2 of the instant application (page 1 and see the sequence alignment below).  Therefore, the reference of Guerrero-Garzon anticipates claim 1.

Other Relevant Art
Ichikawa (GFH64141. GenBank Database. February 28, 2020 – form PTO-892) discloses a GDSL lipase having 100% sequence identity to SEQ ID NO:2 of the instant invention (page 1 and see the sequence alignment below) but is not available as prior art because Ichikawa was published or made known to the public after the instant invention was effectively filed.
Conclusion

	Claims 1-10 are pending.

	Claims 2-10 are withdrawn.

	Claim 1 is rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                          


Sequence alignment between the GDSL lipase of SEQ ID NO:2 of the instant application (“Qy”) and the GDSL lipase of Badalamenti (“Db”)
 
A0A126Y261_9ACTN
ID   A0A126Y261_9ACTN        Unreviewed;       246 AA.
AC   A0A126Y261;
DT   08-JUN-2016, integrated into UniProtKB/TrEMBL.
DT   08-JUN-2016, sequence version 1.
DT   19-JAN-2022, entry version 16.
DE   RecName: Full=SGNH_hydro domain-containing protein {ECO:0000259|Pfam:PF13472};
GN   ORFNames=Salbus254_2549 {ECO:0000313|EMBL:AMM09058.1};
OS   Streptomyces albidoflavus.
OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces; Streptomyces albidoflavus group.
OX   NCBI_TaxID=1886 {ECO:0000313|EMBL:AMM09058.1, ECO:0000313|Proteomes:UP000070561};
RN   [1] {ECO:0000313|EMBL:AMM09058.1, ECO:0000313|Proteomes:UP000070561}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=SM254 {ECO:0000313|EMBL:AMM09058.1,
RC   ECO:0000313|Proteomes:UP000070561};
RX   PubMed=27081146;
RA   Badalamenti J.P., Erickson J.D., Salomon C.E.;
RT   "Complete Genome Sequence of Streptomyces albus SM254, a Potent Antagonist
RT   of Bat White-Nose Syndrome Pathogen Pseudogymnoascus destructans.";
RL   Genome Announc. 4:0-0(2016).
RN   [2] {ECO:0000313|Proteomes:UP000070561}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=SM254 {ECO:0000313|Proteomes:UP000070561};
RA   Badalamenti J.P., Salomon C.;
RT   "Complete genome of Streptomyces albus strain SM254 isolated from copper-
RT   rich deep subsurface brine.";
RL   Submitted (FEB-2016) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP014485; AMM09058.1; -; Genomic_DNA.
DR   EnsemblBacteria; AMM09058; AMM09058; Salbus254_2549.
DR   PATRIC; fig|1888.8.peg.2621; -.
DR   Proteomes; UP000070561; Chromosome.
DR   GO; GO:0052689; F:carboxylic ester hydrolase activity; IEA:UniProtKB-KW.
DR   Gene3D; 3.40.50.1110; -; 1.
DR   InterPro; IPR013830; SGNH_hydro.
DR   InterPro; IPR036514; SGNH_hydro_sf.
DR   Pfam; PF13472; Lipase_GDSL_2; 1.
PE   4: Predicted;
FT   DOMAIN          22..220
FT                   /note="SGNH_hydro"
FT                   /evidence="ECO:0000259|Pfam:PF13472"
SQ   SEQUENCE   246 AA;  26760 MW;  30808014F9E8B990 CRC64;

  Query Match             92.7%;  Score 1223;  DB 321;  Length 246;
  Best Local Similarity   91.9%;  
  Matches  226;  Conservative    7;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 VAGLTSSVPRRWEMMLPMRFLFVGDSMTVGRAGDFTWRHRMWQHLETTLGPGAYTITGPR 60
              :|||||  | || ||| ||||||||||||||||||||||||||||| |||||||||||||
Db          1 MAGLTSPAPARWGMMLLMRFLFVGDSMTVGRAGDFTWRHRMWQHLERTLGPGAYTITGPR 60

Qy         61 TGLYAGDGADASEAYADPAFPPAARRHLAGWGEGWRHMAPLIQPVVATTRADVLLVALGL 120
              ||||||| ||||:||||| || |||||||||||||||||||||||||||||||||::|||
Db         61 TGLYAGDEADASQAYADPEFPRAARRHLAGWGEGWRHMAPLIQPVVATTRADVLLISLGL 120

Qy        121 IDLGFYAHAEETAEHARTFLSRARAAKPDVRAVILPVVPNVRARTDPFFADDCARFNTLL 180
              ||||||||||||||||||||:||||||||||||||||:||||||||||||||||||||||
Db        121 IDLGFYAHAEETAEHARTFLARARAAKPDVRAVILPVIPNVRARTDPFFADDCARFNTLL 180

Qy        181 AKTVAELDRPGSPLLLASHPPGYTLDADTYDGTHPGPSGEHRIAAAFADALHQGWGVGGP 240
              || ||:||||||||||||||||||||||||||||||||||||||||||| ||| ||||||
Db        181 AKAVADLDRPGSPLLLASHPPGYTLDADTYDGTHPGPSGEHRIAAAFADGLHQAWGVGGP 240

Qy        241 YRSLPE 246
              || |||
Db        241 YRDLPE 246


Sequence alignment between the GDSL lipase of SEQ ID NO:2 of the instant application (“Qy”) and the GDSL lipase of Doyle (“Db”)
 
A0A380MP40_STRGR
ID   A0A380MP40_STRGR        Unreviewed;       246 AA.
AC   A0A380MP40;
DT   07-NOV-2018, integrated into UniProtKB/TrEMBL.
DT   07-NOV-2018, sequence version 1.
DT   19-JAN-2022, entry version 8.
DE   RecName: Full=SGNH_hydro domain-containing protein {ECO:0000259|Pfam:PF13472};
GN   ORFNames=NCTC7807_00479 {ECO:0000313|EMBL:SUO93653.1};
OS   Streptomyces griseus.
OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces.
OX   NCBI_TaxID=1911 {ECO:0000313|EMBL:SUO93653.1, ECO:0000313|Proteomes:UP000254150};
RN   [1] {ECO:0000313|EMBL:SUO93653.1, ECO:0000313|Proteomes:UP000254150}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=NCTC7807 {ECO:0000313|EMBL:SUO93653.1,
RC   ECO:0000313|Proteomes:UP000254150};
RG   Pathogen Informatics;
RA   Doyle S.;
RL   Submitted (JUN-2018) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; UHID01000001; SUO93653.1; -; Genomic_DNA.
DR   EnsemblBacteria; SUO93653; SUO93653; NCTC7807_00479.
DR   Proteomes; UP000254150; Unassembled WGS sequence.
DR   GO; GO:0052689; F:carboxylic ester hydrolase activity; IEA:UniProtKB-KW.
DR   Gene3D; 3.40.50.1110; -; 1.
DR   InterPro; IPR013830; SGNH_hydro.
DR   InterPro; IPR036514; SGNH_hydro_sf.
DR   Pfam; PF13472; Lipase_GDSL_2; 1.
PE   4: Predicted;
FT   DOMAIN          22..220
FT                   /note="SGNH_hydro"
FT                   /evidence="ECO:0000259|Pfam:PF13472"
SQ   SEQUENCE   246 AA;  26678 MW;  80006A4F30AD8A0D CRC64;

  Query Match             99.5%;  Score 1312;  DB 192;  Length 246;
  Best Local Similarity   99.2%;  
  Matches  244;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VAGLTSSVPRRWEMMLPMRFLFVGDSMTVGRAGDFTWRHRMWQHLETTLGPGAYTITGPR 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAGLTSSVPRRWEMMLPMRFLFVGDSMTVGRAGDFTWRHRMWQHLETTLGPGAYTITGPR 60

Qy         61 TGLYAGDGADASEAYADPAFPPAARRHLAGWGEGWRHMAPLIQPVVATTRADVLLVALGL 120
              |||||||||:||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGLYAGDGAEASEAYADPAFPPAARRHLAGWGEGWRHMAPLIQPVVATTRADVLLVALGL 120

Qy        121 IDLGFYAHAEETAEHARTFLSRARAAKPDVRAVILPVVPNVRARTDPFFADDCARFNTLL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IDLGFYAHAEETAEHARTFLSRARAAKPDVRAVILPVVPNVRARTDPFFADDCARFNTLL 180

Qy        181 AKTVAELDRPGSPLLLASHPPGYTLDADTYDGTHPGPSGEHRIAAAFADALHQGWGVGGP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AKTVAELDRPGSPLLLASHPPGYTLDADTYDGTHPGPSGEHRIAAAFADALHQGWGVGGP 240

Qy        241 YRSLPE 246
              ||||||
Db        241 YRSLPE 246

Sequence alignment between the GDSL lipase of SEQ ID NO:2 of the instant application (“Query”) and the GDSL lipase of Guerrero-Garzon (“Sbjct”)
 

    PNG
    media_image1.png
    468
    818
    media_image1.png
    Greyscale













Sequence alignment between the GDSL lipase of SEQ ID NO:2 of the instant application (“Query”) and the GDSL lipase of Ichikawa (“Sbjct”)
 


    PNG
    media_image2.png
    437
    800
    media_image2.png
    Greyscale